          Case 1:21-cr-00311-CRC Document 18 Filed 09/13/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                         :


                v.                               :         CR. NO. 21-311 (CRC)


Jeremy D. Groseclose                             :


                          MOTION FOR WITHDRAWAL OF COUNSEL

       Mark J. Carroll, Esq., appointed counsel for defendant Jeremy D. Groseclose, pursuant to

the Federal Rules of Criminal Procedure, respectfully requests that he be permitted to withdraw

in this matter. In support of his request, counsel states the following:

       1. Counsel was appointed to represent the defendant pursuant to the provisions of the

Criminal Justice Act. The matter is presently scheduled for another status hearing on

November 9, 2021, at 10:00 a.m.

       2. Almost since the inception of the representation, the relationship between the defendant

and counsel has been deteriorating. Mr. Groseclose has been extremely critical of counsel’s

efforts and his advice.

       3. After a recent status conference on September 9, 2021, it became clear that the

relationship is untenable, and that counsel and the defendant cannot communicate in a

manner that makes continuance of the relationship tenable.

       4. Recently, the government suggested a plea offer that seemed to counsel to be

advantageous in light of all the video evidence. When counsel delivered the proposal to the

defendant, as is his duty, the defendant told counsel that he has been unhappy with counsel’s

                                                     1
            Case 1:21-cr-00311-CRC Document 18 Filed 09/13/21 Page 2 of 2



  representation since the inception of this case. The defendant further stated that he has not

  been fairly represented and that he no longer wanted counsel as his attorney. Counsel can no

  longer function in a manner that is productive and, feels that he cannot continue in this

  manner.

         4. A recent exchange with the defendant made it clear that there was no longer any

  working relationship between attorney and client. The defendant’s position and attitude has

  made it impossible for counsel to continue in this matter.

         5. The interests of justice require that this motion be granted.

         WHEREFORE, for the foregoing reasons, counsel respectfully requests that this

  honorable court grant his request and allow him to withdraw in this matter.




                                                Respectfully submitted,


                                                             /s/
                                                Mark J. Carroll, # 414-619
                                                19930 Tern Road
                                                Bethany Beach, DE. 39641
                                                Cell No. (443) 421-3475
                                                Markjcarroll@hotmail.com




                                    CERTIFICATE OF SERVICE

    I hereby certify that on this 13th day of September 2021, a copy of the foregoing Motion was
served via the ECF system.

                                                   2
